Exhibit 10.2

 

STOCKHOLDERS RIGHTS AGREEMENT

 

This STOCKHOLDERS RIGHTS AGREEMENT (this “Agreement”), dated as of June 18,
2020, is entered into by and among Tortoise Acquisition Corp., a Delaware
corporation (the “Company”), and each of the stockholders of the Company or
Hyliion Inc., a Delaware corporation (“Hyliion”), whose name appears on the
signature pages hereto (each a “Stockholder,” and collectively, the
“Stockholders”).

 

WHEREAS, the Company, SHLL Merger Sub Inc., a Delaware corporation and wholly
owned subsidiary of the Company (“Merger Sub”), and Hyliion propose to enter
into, simultaneously herewith, a business combination agreement and plan of
reorganization (the “BCA”), which provides, among other things, that, upon the
terms and subject to the conditions thereof, Merger Sub will be merged with and
into Hyliion (the “Merger”), with Hyliion surviving the Merger as a wholly owned
subsidiary of the Company;

 

WHEREAS, prior to the closing of the Merger, the Company will hold a meeting of
the Company’s stockholders to consider, among other things, approval and
adoption of the BCA and the Merger and approval and adoption of the Second
Amended and Restated Certificate of Incorporation of the Company (the “Charter
Proposals”), which provides for, among other things, a reclassification of the
Board of Directors of the Company (the “Board”); and

 

WHEREAS, in connection with the BCA, the Stockholders and the Company have
entered into this Agreement to set forth certain understandings among such
parties, including with respect to certain governance and voting matters.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

Article I
GOVERNANCE AND VOTING MATTERS

 

Section 1.1 Board and Committees.

 

(a) The Company will take all necessary action (to the extent permitted by
applicable law and to the extent such action is consistent with the fiduciary
duties of the Board under Delaware law) to cause the following to occur
immediately after the effective time of the Merger:

 

(i) The Board to consist of seven directors, including Edward Olkkola, as Chair,
Andrew Card, Vincent T. Cubbage, Thomas Healy, Howard Jenkins, Stephen Pang and
an individual mutually agreed to prior to the effective time of the Merger by
Messrs. Cubbage and Healy that satisfies the requirements set forth in Section
1.1(b) hereof (the “Additional Director”);

 

(ii) The audit committee of the Board to consist of three directors, including
the Additional Director, as Chair, Andrew Card and Stephen Pang;

  

1

 

 

(iii) The compensation committee of the Board to consist of three directors,
including Howard Jenkins, as Chair, Andrew Card and Vincent T. Cubbage; and

 

(iv) The nominating and governance committee of the Board to consist of three
directors, including Vincent T. Cubbage, as Chair, Howard Jenkins and Edward
Olkkola.

 

(b) The Additional Director shall be mutually agreed to prior to the effective
time of the Merger by Messrs. Cubbage and Healy and shall qualify as independent
within the meaning of Rule 303A.02 of the New York Stock Exchange’s Listed
Company Manual and Rule 10A-3(b)(1) of the Securities Exchange Act of 1934, as
amended, and otherwise satisfy the requirements for service on the audit
committee of the Board as a financial expert.

 

(c) Upon the effectiveness of the Charter Proposals, the Company will take all
necessary action (to the extent permitted by applicable law and to the extent
such action is consistent with the fiduciary duties of the Board under Delaware
law) to cause the Board to be divided into three classes serving staggered
three-year terms immediately after the effective time of the Merger. The Class
I, Class II and Class III directors will serve until the Company’s annual
meetings of stockholders in 2021, 2022 and 2023, respectively. Vincent T.
Cubbage and Thomas Healy will be assigned to Class I, Andrew Card, Howard
Jenkins and Stephen Pang will be assigned to Class II, and Edward Olkkola and
the Additional Director will be assigned to Class III.

 

(d) After the closing of the Merger, the Company will take all necessary action
(to the extent permitted by applicable law and to the extent such action is
consistent with the fiduciary duties of the Board under Delaware law) to cause
the Board to nominate and recommend for election to the Board at the Company’s
annual meeting of stockholders in 2021 (the “First Annual Meeting”) each of
Vincent T. Cubbage and Thomas Healy, each to serve until the Company’s annual
meeting of stockholders in 2024, or until their successors are elected and
qualified, and to solicit proxies or consents in favor thereof.

 

Section 1.2 Voting. The Stockholders shall vote, or provide a written consent or
proxy with respect to, their shares of the Company’s Class A Common Stock, par
value $0.0001 per share (the “Class A Common Stock”), in favor of Vincent T.
Cubbage and Thomas Healy for election to the Board at the First Annual Meeting.

 

Section 1.3 Restrictions on Other Agreements. The Stockholders shall not,
directly or indirectly, grant any proxy or enter into or agree to be bound by
any voting trust, agreement or arrangement of any kind with respect to their
shares of Class A Common Stock if and to the extent the terms thereof conflict
with the provisions of this Agreement (whether or not such proxy, voting trust,
agreement or agreements are with other holders of shares of Class A Common Stock
that are not parties to this Agreement or otherwise).

 

Article II
TERMINATION

 

Section 2.1 Termination. This Agreement shall terminate after the First Annual
Meeting.

 

Article III
MISCELLANEOUS

 

Section 3.1 Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be personally delivered, sent
by nationally recognized overnight courier, mailed by registered or certified
mail or be sent by facsimile or electronic mail to such party at the address set
forth below (or such other address as shall be specified by like notice).
Notices will be deemed to have been duly given hereunder if (i) personally
delivered, when received, (ii) sent by nationally recognized overnight courier,
one business day after deposit with the nationally recognized overnight courier,
(iii) mailed by registered or certified mail, five business days after the date
on which it is so mailed, and (iv) sent by facsimile or electronic mail, on the
date sent so long as such communication is transmitted before 5:00 p.m. in the
time zone of the receiving party on a business day, otherwise, on the next
business day.

 



2

 

 

(a) If to the Company prior to the closing of the Merger, to:

 

Tortoise Acquisition Corp.
452 Fifth Avenue

14th Floor

New York, NY 10018

Attention: Vincent T. Cubbage; Steven C. Schnitzer
Email: vcubbage@tortoiseadvisors.com; sschnitzer@tortoiseadvisors.com

 

(b) If to the Company after the closing of the Merger, to:

 

Hyliion Holdings Corp.
1202 BMC Drive

Cedar Park, TX 78613

Attention: Thomas Healy
Email: thomas@hyliion.com

 

(c) If to the Stockholders, to the addresses set forth on the signature pages
hereto.

 

Section 3.2 Severability. The provisions of this Agreement shall be deemed
severable, and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof to any person or any
circumstance, is found to be invalid or unenforceable in any jurisdiction, (a) a
suitable and equitable provision shall be substituted therefor in order to carry
out, so far as may be valid and enforceable, the intent and purpose of such
invalid or unenforceable provision and (b) the remainder of this Agreement and
the application of such provision to other persons or circumstances shall not be
affected by such invalidity or unenforceability, nor shall such invalidity or
unenforceability affect the validity or enforceability of such provision, or the
application thereof, in any other jurisdiction.

 

Section 3.3 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which, taken
together, shall be considered one and the same agreement.

 

Section 3.4 Entire Agreement; No Third Party Beneficiaries. This Agreement
(a) constitutes the entire agreement and supersedes all other prior agreements,
both written and oral, among the parties hereto with respect to the subject
matter hereof and (b) is not intended to confer upon any person, other than the
parties hereto, any rights or remedies hereunder.

 

Section 3.5 Further Assurances. Each party hereto shall execute, deliver,
acknowledge and file such other documents and take such further actions as may
be reasonably requested from time to time by the other parties hereto to give
effect to and carry out the transactions contemplated herein.

 



3

 

 

Section 3.6 Governing Law; Equitable Remedies. THIS AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE (WITHOUT
GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF). The parties hereto agree
that irreparable damage would occur in the event that any of the provisions of
this Agreement were not performed in accordance with its specific terms or was
otherwise breached. It is accordingly agreed that the parties hereto shall be
entitled to an injunction or injunctions and other equitable remedies to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
hereof in any of the Selected Courts (as defined below), this being in addition
to any other remedy to which they are entitled at law or in equity. Any
requirements for the securing or posting of any bond with respect to such remedy
are hereby waived by each of the parties hereto. Each party hereto further
agrees that, in the event of any action for an injunction or other equitable
remedy in respect of such breach or enforcement of specific performance, it will
not assert the defense that a remedy at law would be adequate.

 

Section 3.7 Consent To Jurisdiction. With respect to any suit, action or
proceeding (“Proceeding”) arising out of or relating to this Agreement, each of
the parties hereto hereby irrevocably (a) submits to the exclusive jurisdiction
of the Court of Chancery of the State of Delaware and the United States District
Court for the District of Delaware and the appellate courts therefrom (the
“Selected Courts”) and waives any objection to venue being laid in the Selected
Courts whether based on the grounds of forum non conveniens or otherwise and
hereby agrees not to commence any such Proceeding other than before one of the
Selected Courts; provided, however, that a party may commence any Proceeding in
a court other than a Selected Court solely for the purpose of enforcing an order
or judgment issued by one of the Selected Courts; (b) consents to service of
process in any Proceeding by the mailing of copies thereof by registered or
certified mail, postage prepaid, or by recognized international express carrier
or delivery service, to their respective addresses referred to in Section 3.1
hereof; provided, however, that nothing herein shall affect the right of any
party hereto to serve process in any other manner permitted by law; and (c) TO
THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT CANNOT BE WAIVED, WAIVES, AND
COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE)
ANY RIGHT TO TRIAL BY JURY IN ANY ACTION ARISING IN WHOLE OR IN PART UNDER OR IN
CONNECTION WITH THIS AGREEMENT, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AND AGREES THAT ANY OF THEM MAY
FILE A COPY OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING,
VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE THE
RIGHT TO TRIAL BY JURY IN ANY PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO
THIS AGREEMENT AND TO HAVE ALL MATTERS RELATING TO THIS AGREEMENT BE TRIED IN A
COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

 

Section 3.8 Amendments; Waivers.

 

(a) No provision of this Agreement may be amended or waived unless such
amendment or waiver is in writing and signed (i) in the case of an amendment, by
each of the parties hereto, and (ii) in the case of a waiver, by each of the
parties against whom the waiver is to be effective.

 

(b) No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

 

Section 3.9 Assignment. Neither this Agreement nor any of the rights or
obligations hereunder shall be assigned or delegated by any of the parties
hereto without the prior written consent of the other parties. Subject to the
preceding sentence, this Agreement will be binding upon, inure to the benefit of
and be enforceable by the parties and their respective successors and permitted
assigns.

 

Section 3.10 No Recourse. This Agreement may only be enforced against, and any
claims or cause of action that may be based upon, arise out of or relate to this
Agreement, or the negotiation, execution or performance of this Agreement may
only be made against the entities that are expressly identified as parties
hereto, and no past, present or future affiliate, director, officer, employee,
incorporator, member, manager, partner, stockholder, agent, attorney or
representative of any party hereto shall have any liability for any obligations
or liabilities of the parties to this Agreement or for any claim based on, in
respect of, or by reason of, the transactions contemplated hereby.

 

[Signature page follows.]

 

4

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

  COMPANY:       TORTOISE ACQUISITION CORP.       By: /s/ Vincent T. Cubbage    
Name: Vincent T. Cubbage     Title:   Chief Executive Officer and President

 

[Signature Page to Stockholders Rights Agreement]

 

 

 

 

  STOCKHOLDERS:       VINCENT T. CUBBAGE       /s/ Vincent T. Cubbage   Vincent
T. Cubbage         Address:                        Email:
vcubbage@tortoiseadvisors.com

 

[Signature Page to Stockholders Rights Agreement]

 

 

 

 

  STOCKHOLDERS:       STEPHEN PANG       /s/ Stephen Pang   Stephen Pang        
Address:   452 Fifth Avenue     14th Floor New York,     NY 10018   Email:
spang@tortoiseadvisors.com

 

[Signature Page to Stockholders Rights Agreement]

 

 

 

 

  STOCKHOLDERS:       THOMAS HEALY       /s/ Thomas Healy   Thomas Healy        
Address:   3201 Esperanza Crossing APT 510     Austin,     TX 78758

 

[Signature Page to Stockholders Rights Agreement]

 

 

 



 

  STOCKHOLDERS:       EDWARD OLKKOLA       /s/ Edward Olkkola   Edward Olkkola  
    Address:   608 Innwood Dr     Georgetown     TX 78628

 

[Signature Page to Stockholders Rights Agreement]

 

 

 

 

  STOCKHOLDERS:       HOWARD JENKINS       /s/ Howard Jenkins   Howard Jenkins  
      Address:   601 South Boulevard     Tampa,     FL 33606

 

[Signature Page to Stockholders Rights Agreement]

 

 

 

 

  STOCKHOLDERS:         AXIOMA VENTURES, LLC         By: Axioma Holdings, LLC  
Its: Sole Member   By: Axioma Management, LLC   Its: Manager         By: /s/
Howard Jenkins     Name: Howard Jenkins     Title: Manager

 

  Address:    601 South Boulevard     Tampa,     FL 33606

 

[Signature Page to Stockholders Rights Agreement]

 

 

 

 

